J. B. McPHERSON, District Judge.
This case arises under the tariff act of 1890 (Act Oct. 1, 1890, c. 1244, 26 Stat. 567). In September, 1893, the plaintiffs imported 255 tons of Cornish stone, which was first passed free of duty, but was afterwards charged with $3 a ton, under paragraph 98 (26 Stat. 571) as china clay. The importers protested, asserting that the goods were exempt from duty under paragraph 574 (26 Stat. 606) as flint; but the board of general appraisers, while agreeing that the goods were not dutiable, decided that they ought to be classified under paragraph 651 (26 Stat. 607), as crude minerals, not advanced in value, and refused to sustain the protest, because the importers had specified the wrong section. The appeal raises three questions: First, whether or not the stone was crude flint; second, whether the collector had a right to reconsider his classification after the goods had passed into consumption; and, third, whether the protest should have been sustained in spite of the *972fact that the wrong section was specified. In the absence of testimony the classification of the board must be sustained, and the first point, therefore, of the importers must be overruled. The second point, also, is not well taken, and, indeed, has not been pressed. In my opinion, the third question, however, must be decided in favor of the importers. I think the case is governed in principle by U. S. v. Salambier, 170 U. S. 626, 18 Sup. Ct. 771, 42 L. Ed. 1167, and U. S. v. Shea, 114 Fed. 40, 51 C. C. A. 664.
Judgment may be entered for the plaintiffs.